 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ERIN GETTEL
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Erin_Gettel@fd.org

 7
     Attorney for Dwayne Martin
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                             Case No. 2:18-CR-029-JCM-VCF
12
                    Plaintiff,                             STIPULATION TO CONTINUE
13
                                                           OBJECTION TO REPORT AND
            v.
14                                                         RECOMMENDATION DEADLINE
     DWAYNE MARTIN,                                        (ECF NO. 58)
15                                                         (First Request)
                    Defendant.
16
17
            The parties stipulate to continue the deadline to file Objections to the Report and
18
     Recommendation (ECF No. 58) to April 7, 2020.
19
            The Stipulation is entered into for the following reasons:
20
            1.      Defense counsel is working from home due to COVID-19 and is currently
21
     without the internet so needs additional time to prepare the objections.
22
            2.      The parties agree to the continuance.
23
            This is the first stipulation to continue filed herein.
24
25
26
 1        DATED this 30th day of March, 2020.
 2   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
 3
 4      /s/ Erin Gettel                            /s/ Peter Walkingshaw
     By_____________________________            By_____________________________
 5
     ERIN GETTEL                                PETER WALKINGSHAW
 6   Assistant Federal Public Defender          Assistant United States Attorney

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-CR-029-JCM-VCF
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5                                                        OF LAW AND ORDER
            v.
 6
     DWAYNE MARTIN,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13         1.       Defense counsel is working from home due to COVID-19 and is currently
14   without the internet so needs additional time to prepare the objections.
15          2.      The parties agree to the continuance.
16
17
18
19
20
21
22
23
24
25
26
                                                      3
 1                                             ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including April
 3   7, 2020, within which to file the Defendant’s objections to the report and recommendation (ECF
 4   No. 58).
 5          DATED this 2nd day of April, 2020
 6                                                                          _____
 7                                               UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    4
